         Case 1:20-cv-02019-LTS-SDA Document 9 Filed 05/06/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                           5/6/2020
 Donna Hedges, for herself and on behalf of
 all other persons similarly situated,

                                Plaintiff,                   1:20-cv-02019 (LTS) (SDA)

                    -against-                                ORDER

 55 Bond Street, LLC,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       Following a Telephone Conference on May 6, 2020, during which only Plaintiff appeared,

it is hereby Ordered that, unless Defendant appears in this action, Plaintiff shall file a Proposed

Clerk's Certificate of Default no later than Monday, June 22, 2020.

SO ORDERED.

DATED:         New York, New York
               May 6, 2020

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge
